360 S.W.3d 929 (2012)
STATE of Missouri, Respondent,
v.
Blanche L. JOHNSON, Appellant.
No. WD 73051.
Missouri Court of Appeals, Western District.
March 13, 2012.
Susan Hogan, Kansas City, MO, for Appellant.
John Grantham, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Ms. Blanche L. Johnson appeals from the trial court's judgment entering convictions for second-degree murder and armed criminal action. She contends the trial court erroneously admitted custodial interrogation statements because she had invoked her right to counsel.
For reasons stated in the memorandum provided to the parties, the judgment of the trial court is affirmed. Rule 30.25(b).